Citation Nr: 0608193	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 28, 1998, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from July 1967 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


REMAND

The veteran contends, in essence, that a 100 percent rating 
is warranted for his PTSD, from the effective date of service 
connection, December 16, 1994.  

The record reflects that service connection for PTSD was 
granted, effective November 1, 1995, in a rating decision of 
April 1996.  The disability was assigned a 30 percent 
evaluation.  In the September 1999 rating decision on appeal, 
the evaluation for the disability was increased to 100 
percent, effective May 28, 1998.  In that rating decision, 
the veteran was also granted an earlier effective date of 
December 16, 1994, for service connection for PTSD.  

The record before the Board appears to be incomplete.  Of 
record is a copy of a memorandum from the veteran's 
representative, which requests the RO to either reconsider 
its April 1996 rating decision assigning a 30 percent 
evaluation for PTSD or to issue a Statement of the Case on 
the matter.  The memorandum is dated June 14, 1996, but there 
is no date stamp indicating when the memorandum was received 
by the RO.  Moreover, there is nothing in the record 
indicating that the RO responded to this memorandum.  The 
veteran's claims folders were received at the Board in May 
1996 in connection with other matters on appeal.  They 
remained at the Board until April 1997 when they returned to 
the RO.  It appears to the Board that a temporary file might 
have been maintained at the RO while the claims folders were 
at the Board and that pertinent documentation might be 
contained in such a file.  

The Board also notes that the veteran was afforded a series 
of VA examinations in August 1992.  The first page of a VA 
PTSD examination is of record; however, the remaining pages 
(unknown number) were omitted.  The Board also notes that the 
left margin of the first page is cut off, with an unknown 
number of characters omitted.  The Social Security 
Administration records contain copies of reports of August 
1992 VA examinations for other disorders, but they do not 
contain a copy of the PTSD examination report.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should obtain a 
complete copy of the August 1992 VA PTSD 
examination report and associate it with 
the claim files.

2.  The RO or the AMC should determine 
whether a temporary file exists and if so 
should associate all pertinent 
documentation in that file with the claims 
files. 

3.  The RO or the AMC should determine 
whether the veteran has filed a timely 
notice of disagreement with the April 1996 
rating decision assigning an initial 
evaluation of 30 percent for PTSD, and if 
so whether he and his representative have 
been provided an appropriate Statement of 
the Case in response to the notice of 
disagreement.  If a timely notice of 
disagreement has been received but no 
Statement of the Case has been issued, the 
veteran and his representative should be 
provided a Statement of the Case on the 
issue of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD during the period prior to May 28, 
1998.  They should also be informed of the 
requirements to perfect an appeal with 
respect to this new issue.

4.  If the veteran has not submitted a 
timely notice of disagreement with the 
April 1996 rating decision, his notice of 
disagreement with the September 1999 
rating decision on appeal should also be 
construed as a notice of disagreement with 
the decision to assign a 30 percent 
evaluation for PTSD during the period from 
December 16, 1994, through October 1995.  
He and his representative should be 
provided an appropriate Statement of the 
Case in response to this notice of 
disagreement.  They should also be 
informed of the requirements to perfect an 
appeal with respect to this new issue.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  If appropriate, the RO or the AMC 
should also readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

